DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/25/2022 has been entered.
Response to Amendment
The amendments filed on 4/25/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections under 35 USC 112 in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US Pub No. 2014/0109952) in view of Swanson (US Pat No. 7468485) and Kim (US Pub No. 2014/0158188), 
Regarding Claim 5, Jang et al. teaches a solar cell [100, Fig. 20, 0116, 0053] comprising:
a substrate [10, Fig. 20, 0053, 0048] having first and second opposing light-receiving surfaces [Fig. 20], the first light receiving surface above the second light receiving surface [Fig. 20]; 
Kim 1 et al. is silent on a first tunnel dielectric layer on the first light receiving surface; a second tunnel dielectric layer on the second light receiving surface.
Swanson et al. teaches  a tunnel dielectric layer on the first and second light-receiving surfaces of a substrate [See 92 and 82, Fig. 13, C3 ln 35-40, C6 ln 1-10]; 
Since both Jang et al. and Swanson et al. teach the use of a silicon substrate for a solar cell, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the tunnel dielectric layer of Swanson et al. on both surfaces of the substrate of Jang et al. in order to reduce the recombination of electrons and holes at the front surface [C2 ln 50-61] and to allow for increased probability of electrons directly tunneling across the back surface of the substrate [C2 ln 40-50].
Within the combination above, modified Jang et al. teaches an N-type polycrystalline silicon layer [30, Fig. 20, 0063] and a P-type polycrystalline silicon layer [20, Fig. 20, 0057] on the first and second tunnel dielectric layer respectively, and a first and second non-conductive ARC layer [22 and 32, where first ARC is 32 and second ARC is 22, Fig. 20, 0058, 0066] on the n-type polycrystalline silicon layer and the p-type polycrystalline silicon layer [Fig. 20] respectively, and 
a first set of conductive contact structures [34 and 142, Fig. 20, 0051, 0052] on the n-type silicon layer, and a second set of conductive contact structures [24 and 142, Fig. 20, 0051-0052] on the p-type silicon layer.
Modified Jang et al. is silent on a portion of each of the first set of conductive contact structures vertically between the first non-conductive ARC layer and the N-type polycrystalline silicon layer, wherein the portion of each of the first set of conductive contact structures vertically separates the first non- conductive ARC layer from the N-type polycrystalline silicon layer, and wherein an uppermost surface of each of the first set of conductive contact structures is in direct contact with the first non-conductive ARC layer, and wherein a lowermost surface of each of the first set of conductive contact structures is in direct contact with the N-type polycrystalline silicon layer; and
a portion of each of the second set of conductive contact structures vertically between the second non- conductive ARC layer and the P-type polycrystalline silicon layer, wherein the portion of each of the second set of conductive contact structures vertically separates the second non-conductive ARC layer from the P-type polycrystalline silicon layer, and wherein a lowermost surface of each of the second set of conductive contact structures is in direct contact with the second non-conductive ARC layer, and wherein an uppermost surface of each of the second set of conductive contact structures is in direct contact with the P-type polycrystalline silicon layer.
Kim et al.  teaches first and second sets of conductive contacts 170 and 180 which are embedded in the n and p type layer 120 and 130 [Fig. 1, 0026-0028], where the contacts function to collect one of the carriers generated by incident light, e.g., holes, and release the holes [0036,0039].
Since modified Jang et al. teaches the first and second contacts on n and p type silicon layers, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the first and second contacts to be embedded in the n and p type silicon layer as shown by Kim et al. to the n-type and p-type polycrystalline silicon layers of Jang et al. as it is merely the selection of known electrode configuration for collecting carriers generated by incident light in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
Within the combination above, modified Jang et al. teaches a portion of the first and second set of conductive contacts are embedded in layer 20 and 30 and would result in “a portion of each of the first set of conductive contact structures vertically between and in contact with the first non conductive ARC layer and  the N-type polycrystalline silicon layer, and the second set of conductive contact structures vertically between and in contact with  the second non conductive ARC layer and  the P -type polycrystalline silicon layer, and wherein the portion of each of the first set of conductive contact structures vertically separates the non- conductive ARC layer from the N-type polycrystalline silicon layer, and wherein the portion of each of the second set of conductive contact structures vertically separates the second non-conductive ARC layer from the P-type polycrystalline silicon layer.”
Furthermore, modified Jang et al. teaches a first set of conductive contact structures [34 and 142, Fig. 20, 0051, 0052] partially embedded the n-type silicon layer, and a second set of conductive contact structures [24 and 142, Fig. 20, 0051-0052] partially embedded the p-type silicon layer. Therefore, the lowermost surfaces would be in direct contact with the n-type polycrystalline silicon layer and p-type polycrystalline silicon layer, respectively.
Examiner used solid lines to show the uppermost surfaces of the conductive contacts, where a portion of the conductive contacts are in direct contact with the first and second non-conductive ARC layer, respectively.
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    296
    660
    media_image1.png
    Greyscale



Regarding Claim 6, within the combination above, modified Jang et al. teaches wherein one or both of the first and second light-receiving surfaces is texturized [0056].
Regarding Claim 7, within the combination above, modified Jang et al. teaches wherein the conductive contact of each of the first set of conductive contract structures comprises silver (Ag), and wherein the conductive contact of each of the second set of conductive contract structures comprises silver (Ag) [0071]
Regarding Claim 8, within the combination above, modified Jang et al. teaches wherein the ARC layer comprises silicon nitride [0061, 0066]
Regarding Claim 9, within the combination above, modified Jang et al. teaches wherein the substrate is a monocrystalline silicon substrate [0053], and wherein the tunnel dielectric layer is a silicon oxide layer [Swanson: C3 ln 30-50, the silicon wafer goes through ozone oxidation, which results in silicon oxide].
Claims 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US Pat No. 7468485) in view of Kim (US Pub No. 2014/0158188),
Regarding Claim 10, Swanson et al. teaches a solar cell [Fig. 13, C6 ln 35-45], comprising:
a substrate [102, fig. 13, C6 ln 30-40] having a light-receiving surface and a back side surface [Fig. 13], the light receiving surface above the back side surface [Fig. 13];
a plurality of alternating N-type and P-type silicon emitter regions in or above a portion of the back side surface of the substrate [See 84A and 84B, Fig. 13, C5 ln 15-30]; 
an nonconductive antireflective coating (ARC) layer [502, Fig. 13, C4 ln 60-67, C3 ln 59-65] by the plurality of alternating N-type and P-type silicon emitter regions [Fig. 13]; and
a plurality of conductive contact structures [See plurality of 802, Fig. 13, C5 ln 50-60] directly coupled to the plurality of alternating N-type and P-type silicon emitter regions [Fig. 13], 
Swanson et al. is silent on a portion of the first and second set of contact structures vertically between and in contact with the non-conductive ARC layer and the corresponding one of the alternating N-type and P-type silicon emitter regions, and wherein the portion of each of the conductive contact structures vertically separates the non-conductive ARC layer from the corresponding one of the alternating N-type and P-type silicon emitter regions, and wherein an uppermost surface of each of the plurality of conductive contact structures is in direct contact with the non-conductive ARC layer, and wherein a lowermost surface of each of the plurality of conductive contact structures is in direct contact with the corresponding one of the alternating N-type and P-type silicon emitter regions
Kim et al.  teaches first and second sets of conductive contacts 170 and 180 which are embedded in the n and p type layer 120 and 130 [Fig. 1, 0026-0028], where the contacts function to collect one of the carriers generated by incident light, e.g., holes, and release the holes [0036,0039].
Since Swanson et al. teaches the first and second contacts on n and p type silicon layers, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the first and second contacts to be embedded in the n and p type silicon layer as shown by Kim et al. in the n-type and p-type emitter regions of Swanson et al. as it is merely the selection of known electrode configuration for collecting carriers generated by incident light in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Examiner used solid lines to show the uppermost surfaces of the conductive contacts, where a portion of the conductive contacts are in direct contact with the non-conductive ARC layer.
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    403
    667
    media_image2.png
    Greyscale


Regarding Claim 13, within the combination above, modified Swanson et al. teaches wherein the substrate is a monocrystalline silicon substrate [C3 ln 20-30]
Regarding Claim 14, within the combination above, modified Swanson et al. teaches wherein the plurality of alternating N-type and P-type silicon emitter regions is in the portion of the back side surface of the monocrystalline silicon substrate [Swanson: Fig. 13].
Regarding Claim 15, within the combination above, modified Swanson et al. teaches wherein the plurality of alternating N-type and P-type emitter regions is a plurality of alternating N-type and P-type polycrystalline silicon emitter regions on a dielectric layer on the portion of the back side surface of the monocrystalline silicon substrate [Swanson: Fig. 13].
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US Pat No. 7468485) in view of Kim (US Pub No. 2014/0158188) as applied above in addressing claim 10, in further view of Hashimoto (US Pub No. 2015/0083187)
Regarding Claim 11, within the combination above, modified Swanson et al. is silent on wherein the conductive contact comprises silver (Ag)
Hashimoto et al. teaches conductive contact structures [204, 206, and 20c, Fig. 2, 0016] which comprises a conductive structure [204 and 206, Fig. 2, 0016-0018] a conductive contact [20c, Fig. 2, 0018] on the bottom  sides of a photoelectric conversion unit 20a [0018] which can be made of silver [0018] .
It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the first and second set of conductive structures of modified Swanson et al.  with the conductive contact structure comprising a conductive structure and a conductive contact of Hashimoto et al. in order to strengthen contact between the solar cell and the connecting member in the solar cell module, and reduce shading loss [0008] 
In addition, the combination would have been merely the selection of a known electrode configuration known in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US Pat No. 7468485) in view of Kim (US Pub No. 2014/0158188) as applied above in addressing claim 10, in further view of Kii (US Pub No. 2017/0092791)
Regarding Claim 12, within the combination above, modified Swanson et al. is silent on wherein the ARC layer comprises silicon nitride.
Kii et al. teaches a ARC layer made of SiO2 or SiN on the bottom side of a solar cell [Fig. 1, 0016, see layer 32, 0026]
It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the SiO2 ARC of modified Swanson et al. with the SiN ARC of Kii et al. as it merely the selection of a known material for ARC layer for solar cells recognized the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the arguments about claims 5 and 10, the conductive contacts of claims 5 and 10 are shown with annotated figures above, where a portion of the conductive contacts are in direct contact with the non conductive ARC layer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726